Citation Nr: 1141247	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-34 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for pneumonia.

5.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran has filed a formal claim for entitlement to a TDIU that was adjudicated by the RO in February 2008 and not appealed.  Nevertheless, the issue has been raised by the record as part of the Veteran's initial rating claim for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, VA medical records dated in April 2007 and January 2008 note that the Veteran is unemployable due to his PTSD.  

After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran's representative submitted a written waiver of Agency of Original Jurisdiction.  
 
The issues of service connection for a back disability, pneumonia, and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment. 

2.  The Veteran meets the schedular criteria for TDIU and his service-connected PTSD precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and not higher, for PTSD are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants an initial rating of 70 percent for his PTSD and grants entitlement to a TDIU.  The Veteran and his representative have submitted written statements in May 2007, March 2008, and August 2011 that the Veteran's PTSD symptoms were consistent with a 70 percent rating, essentially asserting that the Veteran would be satisfied with this rating.  Thus, this award of a 70 percent rating and a TDIU represents a complete grant of the benefits sought on appeal.  For this reason, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  Regardless, the Veteran was provided proper notice by letter dated in May 2006.  His relevant treatment records have been obtained and he was afforded VA examinations in September 2006 and January 2008.  The duties to notify and assist have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Initial Rating for PTSD

The Veteran was originally granted service connection for PTSD in a January 2007 rating decision and was assigned a 50 percent disability rating effective April 18, 2006.  The Veteran disagrees with this rating assignment and contends that his service-connected PTSD should be assigned a higher rating. 

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

The Veteran is currently assigned a 50 percent disability rating for PTSD.  After a thorough review of the evidence of record, the Board has determined that the currently assigned 50 percent disability rating is inappropriate and that the appellant is entitled to a higher rating of 70 percent. 

The record reveals that the Veteran started to receive treatment for his PTSD from the Miami VA Medical Center (VAMC) in July 2005, and has particularly received treatment from Dr. Poveda, a staff psychiatrist.  The report from the initial evaluation notes the Veteran stated for the past few years he had been irritable, unable to sleep, unable to hold a job, withdrew from people, and had night sweats and nightmares.  On mental status examination, the Veteran's mood was depressed and the affect was congruent with mood.  The Axis I diagnosis was recurrent major depressive disorder and the GAF score was 45.  Subsequent reports signed by Dr. Poveda in December 2005 and March 2006 note an Axis I diagnosis of PTSD and major depressive disorder and a continued GAF score of 45.

A September 2006 VA examination report notes that the Veteran's symptoms included difficulty falling and staying asleep.  He would have upsetting dreams involving fighting and reliving the experiences he had in the Air Force of being abused and seeing injured people.  He did not involve himself in much activity and stated that he did not like people and stayed home most of the time, except when he was working.  He did not have a completely affectionate relationship with his wife, although he was close to her.  He had problems with anger and irritability, an exaggerated startle response, hypervigilance, forgetfulness, and fluctuating concentration.  He felt depressed more often than not on most days, with reduced appetite, sexual interests, and not enjoying much.  He felt tired often and anxiety off and on, and had panic attacks every three to four months.  

On mental status examination his affect had a depressed quality with anxiety and seriousness, but he was appropriate.  His cognitive functioning and insight and judgment were intact.  The examiner determined that the Veteran met the DSM-IV criteria for PTSD and major depressive disorder, both of which were chronic and interrelated, namely related to the PTSD.  He also had alcohol abuse, which the examiner determined might be influencing his level of functioning.  He was not showing any improvement with his treatment and had not been involved in active treatment due to financial reasons.  The overall GAF score was placed at 50, showing serious symptoms and serious impairment socially, occupationally, and in relationships.  This was a combined GAF for all the diagnoses on Axis I (including chronic PTSD, chronic major depressive disorder, alcohol abuse, and Dexedrine abuse in remission) without there being the ability to sort them out individually due to overlapping symptoms.

An April 2007 VA social worker note shows the Veteran reported increased depression and irritability and reported that once again he had lost a job because of inability to tolerate actions of other people.  He stated that he had difficulty getting out of the house, wanted to sleep all the time, did not get pleasure from life, and felt hopeless, and worried about his wife.  He indicated that he was unable to sleep with her for fear of hurting her and that they not been intimate for seven years.  He recently reported hiding in the closet at home to get away from his grandchildren and felt embarrassed by this.

On objective evaluation his mood was depressed with a congruent affect.  His appearance was disheveled and unshaven, and he was observed to be irritable and tired.  

The Veteran continued with regular psychotherapy at the VA Community Based Outpatient Clinic (CBOC) in Coral Springs and Oakland Park through October 2007 with continued findings of depressed mood, anxiety, mood swings, flashbacks, anger/irritability, poor sleep, isolation and withdrawal, and inability to hold jobs for long.  The Axis I diagnosis of PTSD with a GAF score of 50 continued.

A January 2008 VA examination report notes that the Veteran continued to have flashbacks pertaining to his work as a medic when he was involved in treating casualties in a burn unit and there were triggers such as his grandchildren roasting marshmallows, which caused distressing recollections.  He was isolated and avoidant and over a long period of time had had multiple jobs.  He stated that he was not able to get along with supervisors or co-workers because of becoming argumentative and having numerous altercations.  He also stated that his son and daughter were drug addicts and that he hated his children.  He noted that he last tried to work in a security job on the night shift but was unable to get along with the owner of the company and had frequent altercations with him.  He also had a fight with a client and called the police.  He discontinued that position after he hurt his wrist.  He indicated that his sleep is marked with violent dreams and thrashing about and that during the day he had thoughts about, "Leave my wife, kill my kids, kill myself."  He denied any suicide attempts and stated that he would not actually end his life.

On mental status evaluation the Veteran emanated an odor of tobacco and appeared disgruntled and ill-tempered.  He displayed a depressive mood and a flat affect.  He made poor eye contact and described impairment in concentration stating that he often would forget what people told him.  He described panic attacks that he would feel in crowds and thus spent a lot of time at home.  He evidenced a profoundly depressed mood.  He indicated that he maintained control over his impulses by staying away from people.  He described an inability to fall asleep easily and awakening every one to two hours with difficulty falling back to sleep; he also admitted to daytime sleepiness.  The examiner determined that the Veteran still met the behavioral, cognitive, and social and affective symptoms consistent with PTSD with re-experiencing avoidance, numbing, and heightened physiological arousal.  He also appeared to have an independent mood disorder, which was sufficient to have a separate diagnosis, but the symptoms were intermingled with symptoms of PTSD and thus, it was not possible to delineate the effects separately.  The Axis I diagnosis was chronic PTSD, mood disorder associated with depression, alcohol depression, and tobacco use disorder.  The GAF score was 50 with serious impairment in social and occupational functioning.

In support of his claim, the Veteran provided statements from his wife, brother, and daughter, which noted that they observed the Veteran being withdrawn, constantly changing jobs, moody, and angry. 

The Board finds that the evidence more nearly approximates a finding of occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; some neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  The Veteran reportedly isolates himself, depending a lot on support from his wife, and has depression and anxiety.  He also has poor sleep habits and nightmares.  He has not held a steady job for any significant period of time and reportedly is very moody and emotional.  These symptoms are more consistent with a 70 percent disability rating.  To the extent that any non-service connected psychiatric problems contribute to his impairment, for instance the major depressive disorder reported in September 2006 and the mood disorder reported in January 2008, the medical evidence of record does not differentiate between the symptomatology associated with the PTSD and any independent psychiatric diagnosis.  Therefore, the Board cannot differentiate between the service-connected PTSD and any non-service connected psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence which does so.).  

The Veteran's GAF score range of 41-50 also supports a 70 percent rating, as the 41-50 range represents serious impairment in social or occupational.  

As discussed above, the Veteran has in essence limited his appeal to the assignment of a 70 percent rating.  Regardless, while he meets the criteria for a 70 percent rating, the Board has determined that he does not meet the criteria for the next higher 100 percent rating, as his PTSD symptomatology does not reveal total occupational and social impairment.  Although the Veteran reported not getting along with his co-workers and supervisor, he reportedly stopped working at his last job due to hurting his wrist.  He was not shown to have any delusions or hallucinations.  He reported on VA evaluation in April 2007 and January 2008 that he thought about killing his children and himself but he was not otherwise shown to be in significant danger of hurting himself or others, as he consistently denied any suicidal or homicidal ideation.  He was not disoriented to time or place.  While he reportedly had difficulty concentrating and remembering things people told him, he was able to communicate on mental status examination in a sufficient manner and did not demonstrate any severe memory loss.  His personal hygiene was found to be somewhat lacking on examination in January 2008 and February 2007, but the rest of the reports indicate good personal hygiene and there is no indication of inability to perform activities of daily living.  There is no evidence of total social impairment, as the Veteran does have a relationship with his wife for more than 20 years, though they both indicated that intimate relations have not taken place in many years.  While the Veteran has significant impairment related to his PTSD symptoms, it does not rise to the level of a 100 percent rating.  

Accordingly, a review of the evidence indicates that symptomatology associated with the Veteran's PTSD most closely approximates that which allows for the assignment of a 70 percent evaluation.  An increased rating is therefore allowed.  As noted above, based on the Veteran's and his representative's statements, this is considered a total grant of the benefit sought on appeal. 

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's PTSD (i.e., depression, recurrent nightmares, intrusive thoughts, hyperarousal, anger, panic attacks, anxiety) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9411 contemplates symptoms such as depression, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective work and social relationships, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.



IV.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16(a). 

The Veteran is service-connected for PTSD which has been rated as 70 percent disabling as set forth above.  Thus, he meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disability precludes him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. 

The ultimate question is whether the Veteran, in light of his service-connected PTSD, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran reportedly has not held a steady job for many years.  He submitted a copy of a February 2007 letter from the Social Security Administration noting that the Veteran had not worked long enough to receive disability benefits.  Although the January 2008 VA examination report noted that the Veteran was deemed unemployable by virtue of both medical and psychiatric conditions, a letter was submitted dated in April 2007 and signed by staff VA psychiatrist, Dr. Poveda, which noted that the Veteran had been under her care since July 2005 for PTSD and recurrent major depressive disorder; he had shown poor improvement; and it was Dr. Poveda's professional opinion that he was unable to secure and follow a substantially gainful occupation solely due to his service-connected condition; and he remained unemployable.  The medical records further show the Veteran isolates himself and has angry outbursts.  In viewing the medical evidence of record, the Board finds that TDIU is warranted. 


ORDER

An initial 70 percent rating, and not higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Veteran seeks service connection for pneumonia and bronchitis.  Specifically he contends that his contraction of pneumonia in service makes him more susceptible to other illnesses, such as the flu and other respiratory problems.  The service treatment records show a diagnosis of pneumonia in September 1962.  He also was treated for headache, coughing, and sneezing in March 1964 and for severe pharyngitis in June 1965.  He was diagnosed with a viral upper respiratory infection in June 1965 and treated again in August 1965 with an impression of flu syndrome.  Chest x-rays were negative from September 1963 to August 1965.  The May 1966 discharge examination was negative; however, the Veteran reported that he had been treated for bronchitis at Clark Air Force Base in the Philippines.

Post-service treatment records note that the Veteran had pneumonia again sometime in the 1980s.  A May 1997 private chest x-ray examination report notes a small calcified granuloma in the right lower lobe.  Otherwise chest x-rays dated from 1991 to 2007 were negative.  Private treatment records also show intermittent treatment for bronchitis from June 2001 to March 2005.  

Additionally, the Veteran has submitted statements that he continues to experience symptomatology which he associates with bronchitis and residuals of pneumonia since service.  He submitted statements in support of his claim from his brother, sister-in-law, and aunt, who noted that it took him a while to recover from his pneumonia in service and that he also contracted pneumonia again in the 1980s.  He also submitted articles on pneumonia and its residuals.

The Veteran underwent VA examination in September 2006.  The examiner noted the Veteran's past history of double pneumonia in service in 1962 and post-service diagnosis of pneumonia in 1980, and a history of recurrent bronchitis.  At the present time he used an albuterol inhaler and Flonase and Tylenol Sinus for chronic sinusitis.  Pulmonary function studies showed a mildly restrictive ventilary defect.  However, the diagnosis was normal respiratory examination.  An etiology opinion was not provided.

As the record shows findings of pneumonia and bronchitis in service, post-service findings of pneumonia, bronchitis, x-ray evidence of calcified granuloma in the right lower lobe, and a mildly restrictive ventilary defect, and the Veteran has stated that he has continued to experienced chronic symptoms since service, the record shows the Veteran's present symptoms might be related to his military service.  Thus, another VA examination is warranted with a medical opinion.

The Veteran also seeks service connection for a back disability.  He indicated on his VA Form 9 that he spent time at Clark Air Force Base loading and unloading while caring for patients and transporting casualties to the hospital and that this caused his back pain and present back disability.  

Service personnel records show the Veteran's duties as a medical service specialist in July 1965 included operating and maintaining traction apparatus and therapeutic equipment and performing general nursing duties.  Service treatment records also show that he complained of back pain in June 1963.  On physical examination there was tenderness over the left infrascapular muscle group.  The impression was muscle spasm.  The discharge examination in March 1966 showed a normal clinical evaluation of the spine.

Post-service medical records show complaints of back pain in June 2001, November 2001, and May 2004.  A February 2005 private chest x-ray examination report notes degenerative osteophytes in the lumbar spine.

The Veteran underwent VA examination in September 2006.  The examiner noted the complaints of back pain and treatment for muscle sprain in June 1963.  The examiner also noted that while serving in the Philippines in 1964 and 1965 he was involved with lifting and transporting casualties off and on airplanes.  The Veteran stated that he started to have back pain but did not seek medical help.  Since then he stated that he continued to have bouts of back pain, which had worsened over the years.  X-ray examination of the lumbosacral spine showed degenerative disc disease of L4, L5, and L5-S1 with osteoarthritic changes.  The examiner found that although the Veteran had complained of low back pain since he was in the military, review of the medical records showed that there was only one clinical consultation for infrascapular muscle strain.  Also, the examiner noted that the Veteran had never consulted any medical specialist or had any x-rays of his low back.  Therefore, it was the examiner's opinion that it was less likely than not that his current low back condition was a result of his military service.

Although the September 2006 VA examiner noted that the Veteran had complained of back pain since military service, the examiner did not seem to rely on these reports as evidence of chronic symptomatology since service.  The examiner solely relied on the fact that the Veteran did not seek medical treatment.  The lack of medical documentation of treatment for a disorder does not, in and of itself, indicate that the Veteran did not experience back pain.  Moreover, the examiner failed to note that private treatment records did, in fact, note complaints of low back pain in June 2001, November 2001, and May 2004, in addition to x-ray evidence of degenerative osteophytes in the lumbar spine in February 2005.

As the examiner did not rely on the Veteran's reports of chronic back symptomatology since service or acknowledge his post-service complaints of back pain in 2001 and 2004, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA respiratory examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any present respiratory disorder (including pneumonia and/or bronchitis, etc) that had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since his discharge from service.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


